Gantt, P. J.
The defendants, as dramshop keepers, were indicted by the grand jury in Saline ■county, for selling liquor to a minor.
On the trial, the evidence all tended to prove that the sale was made by a clerk in the absence of the defendants. The defendants offered to prove by themselves and the said clerk that they had, in good faith, forbidden said clerk to sell liquor to any minor, without the written- consent of his parent, master or guardian, and that said sale was without their knowledge, and in positive violation of their orders. The criminal court rejected the evidence, and held that they were conclusively bound by the act of their bar-keeper.
In this the court erred, and for the reasons given by us in State v. McCance, 110 Mo. 398, the cause is reversed and remanded for new trial.
As the case must be retried, it is proper to say that the record of the forfeiture of the recognizance of the state’s witness was utterly irrelevant, and should not have been admitted. On what theory this evidence was admitted we are at a loss to conjecture. Judgment reversed and cause remanded.
All concur.